DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 29 is currently amended.
Claims 21-36 and 39-40 are pending.
Election/Restrictions
Applicant’s election of Group II, claims 29-32, and the species of 1) SEQ ID NO: 16; and 2) SEQ ID NO: 52 in the reply filed on April 15, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-32 are drawn to the elected invention.
Claims 21-28, 33-36 and 39-40 are withdrawn as drawn to non-elected inventions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 29 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heifitz et al (US Patent 7,019,195) taken with Sammons et al (US PGPub 20110296556).
The claims are drawn to a composition for topical application comprising a double-stranded RNA polynucleotide and a transfer agent, wherein the polynucleotide is complementary to all or part of an essential Tospovirus gene sequence or RNA transcript thereof, such as the nucleocapsid (N) gene, including SEQ ID NO: 16, wherein the transfer agent is an organosilicone composition, and wherein the double-stranded RNA is SEQ ID NO: 52, and wherein said composition is topically applied to a plant and wherein the symptoms of Tospovirus infection or development of symptoms are reduced or eliminated in said plant relative to an untreated plant.  
Heifitz et al teach a method to confer resistance to a plant to more than one virus including Tospoviruses by using RNA fragments from the virus genome that are sense and anti-sense sequences that are capable of forming a double-stranded RNA by introducing said sequences into the cells of a plant (abstract and claim 1, for example).  Heifitz et al also teach using polynucleotide fragments of the nucleocapsid (N) gene (see claim 2, for example).
Heifitz et al do not teach applying polynucleotides topically with a transfer agent, such as organosilicone.
Sammons et al teach applying a polynucleotide topically with an organosilicone surfactant to regulate endogenous gene expression (see paragraphs 6, 8 and 63 for example).
Given the recognition of those of ordinary skill in the art of the value of producing a composition to confer resistance to Tospoviruses to a plant, wherein the composition comprises polynucleotide fragments of a viral nucleocapsid gene, as taught by Heifitz et al, it would have been obvious to combine said polynucleotides with an organosilicone transfer agent in order to apply the polynucleotides prima facie obvious as a whole to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
 
Claims 30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heifitz et al (US Patent 7,019,195) taken with Sammons et al (US PGPub 20110296556) as set forth for claims 29 and 31 taken with Huang (US PGPub 20100269224 A1).
Heifitz et al taken with Sammons et al teach a composition for topical application conferring resistance to Tospoviruses to a plant using polynucleotide fragments of a viral nucleocapsid gene, in combination with an organosilicone transfer agent to confer resistance to a plant to Tospoviruses by topically applying RNA fragments from the virus genome that are sense and anti-sense sequences that are capable of forming a double-stranded RNA by introducing said sequences into the cells of a plant (abstract and claim 1, for example).  Heifitz et al also teach using polynucleotide fragments of the nucleocapsid (N) gene (see claim 2, for example), wherein said polynucleotides are combined with an organosilicone surfactant.
Heifitz et al taken with Sammons et al do not teach SEQ ID NO: 16 or 52.
Huang et al teach SEQ ID NO: 16 and a sequence having 98.4% sequence identity to SEQ ID NO: 52 (see the sequence alignment below) for use in producing virus resistant plants.
Given the recognition of those of ordinary skill in the art of the value of a composition for conferring resistance to Tospoviruses to a plant, wherein the composition comprises polynucleotide fragments of a viral nucleocapsid gene in combination with an organosilicone composition, as taught by Heifitz et al taken with Sammons et al, it would have been obvious to make the same composition and to use known viral sequences, such as SEQ ID NO: 16 and 52, as taught by Huang et al to be useful in producing virus resistance plants, and intended use does not confer patentable distinction to a product.  prima facie obvious as a whole to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
Applicants’ arguments filed October 6, 2020 have been fully considered but they are not persuasive.  Applicants argue that none of the cited references teaches all of the features of the claims, and do not demonstrate a reasonable expectation of success, asserting that prevention of Tospovirus infection in a plant by topical application is different than suppressing an endogenous plant gene, given the instability of RNA, as demonstrated by the Exhibit 1.  Yet, applicants provide Exhibit 2 as teaching that the application of RNA topically has been found to be a valuable control strategy for some pests, and assert that nonobviousness has been demonstrated with the topical treatment of TSWV infected pepper plants with SEQ ID NO: 448 and a TSWV nucleocapsid gene for the reduction of symptoms, at pages 73-79 of the specification, and that nothing in the prior art would lead one of skill in the art to expect these results.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  And the evidence for nonobviousness should be commensurate with the scope of the claims.  


Sequence alignment of SEQ ID: 16 with the prior art:
RESULT 2
AYL06462
ID   AYL06462 standard; DNA; 2926 BP.
XX
AC   AYL06462;
XX
DT   09-DEC-2010  (first entry)
XX
DE   Tomato spotted wilt virus miRNA generating sequence, SEQ:334.
XX
KW   ds; oil; phage resistance; seed; transgenic plant.

OS   Tomato spotted wilt virus.
XX
CC PN   US2010269224-A1.
XX
CC PD   21-OCT-2010.
XX
CC PF   20-APR-2010; 2010US-00763790.
XX
PR   20-APR-2009; 2009US-0171021P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Huang S,  Flasinski S,  Frizzi A,  Gabor B,  Hagen C,  Kao J;
CC PI   Salati R;
XX
DR   WPI; 2010-N32851/73.
DR   PC:NCBI; gi115334962.
DR   PC_ENCPRO:NCBI; gi115334963.
XX
CC PT   New tomato plant useful for exhibiting resistance to plant virus species,
CC PT   preferably begomovirus e.g. pepper golden mosaic virus, tospovirus and 
CC PT   potexvirus e.g. pepino mosaic virus and producing commodity products e.g.
CC PT   oils.
XX
CC PS   Example 5; SEQ ID NO 334; 46pp; English.
XX
CC   The present invention provides a novel tomato plant capable of exhibiting
CC   resistance to several plant virus species, preferably begomovirus e.g. 
CC   pepper golden mosaic virus, tospovirus and potexvirus e.g. pepino mosaic 
CC   virus and producing commodity products e.g. oils. The present invention 
CC   independently claims: a transgenic seed of the tomato plant; a method for
CC   conferring resistance in tomato plant to several plant virus species; and
CC   a transgenic plant cell of the tomato plant. The novel tomato plant of 
CC   the invention is useful for exhibiting resistance to several plant virus 
CC   species belonging to Geminiviridae, Bunyaviridae and Flexiviridae 
CC   families, preferably genera potexvirus e.g. pepino mosaic virus (PepMV), 
CC   tospovirus e.g. CaCV, GBNV and tomato spotted wilt virus (TSWV), and 
CC   begomovirus e.g. tomato yellow leaf curl virus (TYLCV), tomato severe 
CC   leaf curl virus (ToSLCV), tomato leaf curl New Delhi virus (ToLCNDV), 
CC   pepper huasteco yellow vein virus (PHYVV), pepper golden mosaic virus 
CC   (PepGMV) and tomato spotted wilt virus (TSWV). The tomato plant of the 
CC   invention is also useful for producing commodity products chosen from 
CC   meals, oils, crushed or whole grains and seeds of plant. The present 
CC   sequence is a tomato spotted wilt virus miRNA generating sequence used in
CC   a method for the producing a novel tomato plant capable of exhibiting 
CC   resistance to several plant virus species as described in the present 
CC   invention.
CC   
CC   Revised record issued on 02-DEC-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2926 BP; 926 A; 563 C; 468 G; 969 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 777;  DB 41;  Length 2926;
  Best Local Similarity   100.0%;  
  Matches  777;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCAAGCAAGTTCTGCGAGTTTTGCCTGCTTTTTAACCCCGAACATTTCATAGAACTTGTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1997 TCAAGCAAGTTCTGCGAGTTTTGCCTGCTTTTTAACCCCGAACATTTCATAGAACTTGTT 2056

Qy         61 AAGAGTTTCACTGTAATGTTCCATAGCAACACTCCCTTTAGCATTAGGATTGCTGGAGCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2057 AAGAGTTTCACTGTAATGTTCCATAGCAACACTCCCTTTAGCATTAGGATTGCTGGAGCT 2116


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2117 AAGTATAGCAGCATACTCTTTCCCCTTCTTCACCTGATCTTCATTCATTTCAAATGCTTT 2176

Qy        181 GCTTTTCAGCACAGTGCAAACTTTTCCTAAGGCTTCCTTGGTGTCATACTTCTTTGGGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2177 GCTTTTCAGCACAGTGCAAACTTTTCCTAAGGCTTCCTTGGTGTCATACTTCTTTGGGTC 2236

Qy        241 GATCCCGAGGTCCTTGTATTTTGCATCCTGATATATAGCCAAGACAACACTGATCATCTC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2237 GATCCCGAGGTCCTTGTATTTTGCATCCTGATATATAGCCAAGACAACACTGATCATCTC 2296

Qy        301 AAAGCTATCAACTGAAGCAATAAGAGGTAAGCTACCTCCCAGCATTATGGCAAGTCTCAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2297 AAAGCTATCAACTGAAGCAATAAGAGGTAAGCTACCTCCCAGCATTATGGCAAGTCTCAC 2356

Qy        361 AGACTTTGCATCATCGAGAGGTAATCCATAGGCTTGAATCAAAGGGTGGGAAGCAATCTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2357 AGACTTTGCATCATCGAGAGGTAATCCATAGGCTTGAATCAAAGGGTGGGAAGCAATCTT 2416

Qy        421 AGATTTGATAGTATTGAGATTCTCAGAATTCCCAGTTTCTTCAACAAGCCTGACCCTGAT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2417 AGATTTGATAGTATTGAGATTCTCAGAATTCCCAGTTTCTTCAACAAGCCTGACCCTGAT 2476

Qy        481 CAAGCTATCAAGCCTTCTGAAGGTCATGTCAGTGCCTCCAATCCTGTCTGAAGTTTTCTT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2477 CAAGCTATCAAGCCTTCTGAAGGTCATGTCAGTGCCTCCAATCCTGTCTGAAGTTTTCTT 2536

Qy        541 TATGGTAATTTTACCAAAAGTAAAATCGCTTTGCTTAATAACCTTCATTATGCTCTGACG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2537 TATGGTAATTTTACCAAAAGTAAAATCGCTTTGCTTAATAACCTTCATTATGCTCTGACG 2596

Qy        601 ATTCTTTAGGAATGTCAGACATGAAATAACGCTCATCTTCTTGATCTGGTCGATGTTTTC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2597 ATTCTTTAGGAATGTCAGACATGAAATAACGCTCATCTTCTTGATCTGGTCGATGTTTTC 2656

Qy        661 CAGACAAAAAGTCTTGAAGTTGAATGCTACCAGATTCTGATCTTCCTCAAACTCAAGGTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2657 CAGACAAAAAGTCTTGAAGTTGAATGCTACCAGATTCTGATCTTCCTCAAACTCAAGGTC 2716

Qy        721 TTTGCCTTGTGTCAACAAAGCAACAATGCTTTCCTTAGTGAGCTTAACCTTAGACAT 777
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2717 TTTGCCTTGTGTCAACAAAGCAACAATGCTTTCCTTAGTGAGCTTAACCTTAGACAT 2773





Sequence alignment of SEQ ID NO: 52 with the prior art

AYL06548/c
ID   AYL06548 standard; DNA; 377 BP.
XX
DT   09-DEC-2010  (first entry)
XX
DE   Double stranded RNA producing nucleic acid construct, SEQ:420.
XX
KW   ds; oil; phage resistance; seed; transgenic plant.
XX
OS   Tomato spotted wilt virus.
XX
CC PN   US2010269224-A1.
XX
CC PD   21-OCT-2010.
XX
CC PF   20-APR-2010; 2010US-00763790.

PR   20-APR-2009; 2009US-0171021P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Huang S,  Flasinski S,  Frizzi A,  Gabor B,  Hagen C,  Kao J;
CC PI   Salati R;
XX
DR   WPI; 2010-N32851/73.
XX
CC PT   New tomato plant useful for exhibiting resistance to plant virus species,
CC PT   preferably begomovirus e.g. pepper golden mosaic virus, tospovirus and 
CC PT   potexvirus e.g. pepino mosaic virus and producing commodity products e.g.
CC PT   oils.
XX
CC PS   Claim 7; SEQ ID NO 420; 46pp; English.
XX
CC   The present invention provides a novel tomato plant capable of exhibiting
CC   resistance to several plant virus species, preferably begomovirus e.g. 
CC   pepper golden mosaic virus, tospovirus and potexvirus e.g. pepino mosaic 
CC   virus and producing commodity products e.g. oils. The present invention 
CC   independently claims: a transgenic seed of the tomato plant; a method for
CC   conferring resistance in tomato plant to several plant virus species; and
CC   a transgenic plant cell of the tomato plant. The novel tomato plant of 
CC   the invention is useful for exhibiting resistance to several plant virus 
CC   species belonging to Geminiviridae, Bunyaviridae and Flexiviridae 
CC   families, preferably genera potexvirus e.g. pepino mosaic virus (PepMV), 
CC   tospovirus e.g. CaCV, GBNV and tomato spotted wilt virus (TSWV), and 
CC   begomovirus e.g. tomato yellow leaf curl virus (TYLCV), tomato severe 
CC   leaf curl virus (ToSLCV), tomato leaf curl New Delhi virus (ToLCNDV), 
CC   pepper huasteco yellow vein virus (PHYVV), pepper golden mosaic virus 
CC   (PepGMV) and tomato spotted wilt virus (TSWV). The tomato plant of the 
CC   invention is also useful for producing commodity products chosen from 
CC   meals, oils, crushed or whole grains and seeds of plant. The present 
CC   sequence is a tomato spotted wilt virus double stranded RNA producing 
CC   nucleic acid construct used in a method for the producing a novel tomato 
CC   plant capable of exhibiting resistance to several plant virus species as 
CC   described in the present invention.
XX
SQ   Sequence 377 BP; 108 A; 80 C; 65 G; 124 T; 0 U; 0 Other;

  Query Match             98.4%;  Score 98.4;  DB 41;  Length 377;
  Best Local Similarity   70.0%;  
  Matches   70;  Conservative   29;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AAGCUCACUAAGGAAAGCAUUGUUGCUUUGUUGACACAAGGCAAAGACCUUGAGUUUGAG 60
              ||||:|||:||||||||||::|::||:::|::|||||||||||||||||::|||:::|||
Db        365 AAGCTCACTAAGGAAAGCATTGTTGCTTTGTTGACACAAGGCAAAGACCTTGAGTTTGAG 306

Qy         61 GAAGAUCAGAAUCUGGUAGCAUUUAACUUCAAGACUUUUU 100
              |||||:|||||:|:||:||||:: |||::||||||:::::
Db        305 GAAGATCAGAATCTGGTAGCATTCAACTTCAAGACTTTTT 266





Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662